Citation Nr: 1315603	
Decision Date: 05/10/13    Archive Date: 05/15/13

DOCKET NO.  08-16 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from January 1977 to May 1977, from April 1978 to April 1983, and from July 13, 1991, to July 27, 1991.  The Veteran also served during various periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) in the Army Reserves from February 1986 to April 2005.  The periods include annual training (AT) from January 11, 1990 to January 27, 1990, a 15 day period of AT (plus allowable travel) from July 13, 1991, AT from July 4, 1992 to July 25, 1992, drill training from October 24, 1992 to October 31, 1992, and a 12 day period of AT (plus allowable travel) from May 17, 1993.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision, which, in pertinent part, denied claims for service connection for bilateral hearing loss and tinnitus. 

In March 2011, the Veteran testified at a Travel Board hearing before a Veterans Law Judge.  A transcript of this hearing is associated with the claims file.  The Veteran was notified by letter in July 2012 that the Veterans Law Judge who conducted his hearing is no longer employed by the Board.  The Veteran did not respond to this letter and has not indicated that he wants to appear at a new hearing.

In May 2011, the Board disposed of other matters on appeal and remanded the appellate issues for further evidentiary development.  The matter was returned to the Board, which in a November 2012 decision disposed of other matters that were remanded in May 2011 and again remanded the issues of entitlement to service connection for bilateral hearing loss and tinnitus.  

The Board's November 2012 decision also remanded an appealed claim for service connection for a respiratory condition claimed as chronic bronchitis for further development.  Thereafter, the RO in a March 2013 rating the RO granted service connection for a respiratory condition classified as asthma.  Therefore, that claim has been resolved. See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (holding that where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement (NOD) must thereafter be timely filed to initiate appellate review of the claim concerning "downstream" issues such as the compensation level assigned for the disability and the effective date); see, too, 38 C.F.R. § 20.200 (2012).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately further development continues to be necessary as certain actions requested in the November 2012 Board remand have not been performed in full. Stegall v. West, 11 Vet. App. 268, 271 (1998) (remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms).  

While the RO satisfied some of the requests in the prior Board remands, such as having obtained additional records documenting periods of ACDUTRA or INACDUTRA in the Army Reserves, and also appears to have confirmed that records from Lakenheath Air Force Base hospital and Dyess Air Force Base from 1979 and 1980 have been obtained pursuant to an MO1 request, there remains developmental deficiencies.  

The November 2012 remand sought an opinion regarding the etiology of the Veteran's hearing loss and tinnitus, pointing out that inservice noise exposure was conceded by the VA.  This opinion was to be supported by a complete and thorough rationale.  The Board pointed out that an earlier VA examination done in April 2009 was inadequate and incomplete.  

Pursuant to the Board's remand, the Veteran was afforded a VA examination in February 2013 to assess his hearing loss and tinnitus.  After reviewing the claims file and examining the Veteran, the examiner determined that the Veteran's sensorineural hearing loss (affecting both ears) was not as likely as not caused by or the result of an event in the military service.  The rationale was that the Veteran's hearing was normal on entrance and separation.  The examiner did not address the hearing deficiencies documented upon Army Reserve service examinations in 1991, 2000, and 2002 either in the rationale or the subsequent remarks which focused on discussing military and post military noise exposure.  

This failure to address the hearing deficiencies documented in Army Reserve service examinations in 1991, 2000, and 2002 is identical to that of the earlier VA audiological examination from April 2009 was described by the Board as rendering this examination inadequate and incomplete, thereby in part, triggering the remand in November 2012.  The Board at that time pointed out that any medical opinion which relies solely on the absence of hearing loss (as defined by VA regulation) at separation as a basis for a negative nexus opinion is inadequate on its face.  See Hensley v. Brown, 5 Vet. App. 155 (1993).  The February 2013 examination also found that tinnitus was not related to service, based on the lack of complaints of tinnitus found in service treatment records, dismissing the lay evidence regarding the onset of his tinnitus.  

Because the February 2013 VA examination for the etiology of the hearing loss and tinnitus continued to fail to provide an adequate opinion, a new opinion is needed which considers more than just the state of the Veteran's hearing at separation.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once the VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).

In addition, it is unclear whether the February 2013 examination for hearing loss and tinnitus included consideration of the additional periods of ACDUTRA, or an in-service injury during any period of INACDUTRA.  The previous remand directed such consideration of any verified periods of ACDUTRA/INADUTRA, following the obtaining of the records documenting such periods.  

Therefore, the Veteran must be scheduled for a VA examination and all contemporaneous evidence must be associated with the record   See Stegall.

A Remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the Remand orders.  Stegall v. West, 11 Vet. App. 268, 271   (1998).  Where the Remand orders of the Board are not complied with, the Board itself errs in failing to ensure compliance. Id.  As such, the Board finds that this case is not ready for appellate review and must be remanded for compliance with the Remand instructions.

Accordingly, the case is REMANDED for the following action:

1.  The entire claims file, to include a complete copy of the REMAND, should be returned to the examiner(s) who conducted the February 2013 VA examination for hearing loss and tinnitus to obtain the following addendum opinion.  If this examiner is no longer available the claims file should be associated with the appropriate medical professionals.  In accord with Training Letter No. 10-02 (currently associated with the claims folder), the examiner should specifically indicate, with respect to each ear, whether the Veteran currently has tinnitus and hearing loss to an extent recognized as a disability for VA purposes (i.e., an auditory threshold in any of the frequencies 500, 1000, 2000, 3000 or 4000 Hertz  of 40 decibels or greater; or an auditory threshold for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz  of 26 decibels or greater; or speech recognition scores using the Maryland CNC test of less than 94 percent).  If any hearing loss disability and/or tinnitus is diagnosed, also with respect to each ear, the physician should offer an opinion, consistent with sound medical principles, as whether it is at least as likely as not (50 percent or greater probability) that such disability is: (i) related to any period of active duty service, or (ii) is the result of injury or disease (to particularly include alleged in-service noise exposure) incurred or aggravated by (a) disease or injury during any period of active duty for training (ACDUTRA) in the Army reserves; or (b) injury during a period of inactive duty training (INACDUTRA) in the Army reserves.  If tinnitus is associated with conditions other than hearing loss, such as otitis media, the audiologist must indicate that the complaint of tinnitus requires referral to another provider (appropriate provider to be determined by the VA Medical Center (VAMC), Compensation & Pension (C&P) Director or other responsible person as with contractors) for determination of etiology.  The examiner should set forth all examination findings meeting the provisions of Training Letter No. 10-02, along with a complete rationale for the conclusions reached, in a printed report.  This rationale should discuss the significance, if any, of any shifts in hearing shown in service, and any hearing loss documented in documented upon Army Reserve service examinations in 1991, 2000, and 2002.  If additional examination is necessary to answer these questions, one should be scheduled.  If any requested medical opinion cannot be given, the examiner should state the reason(s) why.

2.  Thereafter, the AMC/RO must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinion to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

3.  Thereafter, the AMC/RO must readjudicate the claims.  If any claim remains denied, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


